Citation Nr: 1500806	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for plantar warts of the bilateral feet.

2.  Entitlement to a rating in excess of 10 percent for bilateral pes planus. 

3.  Entitlement to increases in the staged ratings (10 percent prior to May 1, 2013, and 30 percent from July 1, 2014) for osteoarthritis of the left knee, to include residuals of a left total knee arthroplasty (TKA).  


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 2003 to May 2004.  She had additional periods of service in the Reserves, including a period of active duty training from May to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied an increased rating for left knee osteoarthritis and granted an increased rating, to 10 percent, for pes planus with plantar warts, effective March 9, 2010.  

The Veteran disagreed with the effective date of this award, and argued the 10 percent rating should be effective from May 12, 2004.  Subsequently, a February 2012 rating decision awarded an earlier effective date, to May 12, 2004, for the 10 percent rating for pes planus and assigned a separate noncompensable rating for plantar warts, also effective May 12, 2004.  As May 12, 2004, was the first day following her separation from active service and was the effective date requested by the Veteran, the Board considers the February 2012 rating action a full grant of the earlier effective date benefit sought by the Veteran in her August 2010 notice of disagreement.  38 C.F.R. § 3.400(b)(2)(i).

An October 2013 rating decision awarded the Veteran a temporary total rating under 38 C.F.R. § 4.30 and § 4.71a, Diagnostic Code (Code) 5055 from May 1, 2013 to June 30, 2014, and a 30 percent rating, effective July 1, 2014 for the left knee disability.  The Veteran has not expressed disagreement with the effective date (May 1, 2013) assigned for the award of a temporary total rating.  Hence, as that rating is the maximum schedular rating available, that period is not for consideration by the Board in this appeal and the issue has been characterized accordingly.

The issues of an increased rating for right knee osteoarthritis and a total disability rating based on individual unemployablity (TDIU) have been raised by the record in a December 1, 2014 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In the December 2014 VA Form 21-526EZ, the Veteran requested an increased rating for left knee osteoarthritis and requested a continuation of the 100 percent rating (assigned under Code 5055).  The Board notes that the continuation of the 100 percent rating under Code 5055 is part of the rating schedule for knee disability, and not a separate claim.  As such, it is included in the analysis of the increased rating claim, which is in appellate status following the submission of the Veteran's April 2012 VA Form 9, and will be addressed below.  

The issues of increased ratings for bilateral pes planus and osteoarthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's plantar warts are not shown to have affected at least 5 percent of her entire body or at least 5 percent of exposed areas, or to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.


CONCLUSION OF LAW

A compensable rating for plantar warts of the bilateral feet is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.118, Codes 7806, 7820 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

With respect to the claim for higher initial rating decided herein, the appeal period encompasses the rating decisions which granted service connection and assigned a disability rating and effective date for the award.  Thus, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in 2008, 2009, and June 2013.  The Board finds that these VA examination reports, taken together, contains sufficient findings and informed discussion of the pertinent history and features of the Veteran's plantar warts disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for a higher initial rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's plantar warts disability is rated pursuant to 38 C.F.R. § 4.118, Code 7820, as an infection of the skin.  Code 7820 instructs the rater to evaluate as disfigurement of the head, face, or neck (Code 7800); scars (Codes 7801, 7802, 7803, 7804, and 7805); or dermatitis (Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Code 7813.  The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Regardless, the regulatory amendments to not affect this appeal because, as discussed in more detail below, the plantar warts have not resulted in scars or disfigurement of the head, face, or neck; hence they are most appropriately rated under Code 7806.

Under Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum (60 percent) rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.

Service treatment records indicate seed warts on the bottom of the feet beginning in approximately 2002; her 2004 service separation examination noted resolving plantar warts.  A 2008 VA examination noted small plantar warts at the level of the second and fifth metatarsal heads.  At that time, she reported that she saw a podiatrist who treated the warts by shaving the skin overlying the warts.  She also stated that she has a donut pad that she uses occasionally over the warts.  A February 2009 VA examination report noted warts on the plantar surface of the left first and third MTP (metatarsal phalangeal) and the right second and fifth MTP.

Treatment records show that in March 2009, the Veteran was referred from her primary care physician to the limb preservation clinic for assessment of plantar warts.  Examination revealed bilateral extremities with acceptable nails and skin warm and dry to the touch.  Areas of callus formation were noted on the left 1st, 3rd, and 5th metatarsals, and on the right 5th metatarsal.  There was no rash, abrasions, blisters, ulcers, erythema or edema noted.  Keratosis was diagnosed and thinned with scalpel.  Medicated creams were prescribed for keratosis.  

On May 2009 it was noted the Veteran had left plantar warts.  In November 2009, callouses were noted on the left 1st, 3rd, and 5th metatarsals, and on the right 5th metatarsal.  It was noted that the Veteran exhibited dry feet and fungus.  Callouses were thinned.  In January 2010, it was noted the Veteran had callouses on the left 3rd and the right 5th metatarsals.  Callouses were thinned.  

On March 2010 VA examination, plantar warts and callouses were diagnosed.  There were warts and calluses of the plantar surface of the left 1st and 3rd metatarsals and both great toes on the medial aspect.  

In May 2010, plantar warts were diagnosed; in June 2010, they were thinned and debrided.  In November 2010, callouses were debrided.  

In March 2011, the Veteran was treated in the emergency room for right foot pain.  Plantar fasciitis was diagnosed.  Plantar warts were not noted.  In April 2011, callouses were reported.  In May 2011, treatment records show plantar warts of the left foot were removed.  In July 2011, there were no warts or callouses identified.  In October 2011, callouses were noted; no debridement occurred.  

January 2012 treatment records note calluses, dry skin and fungus.  Callouses were thinned.  It was recommended the Veteran use lotion and return for foot care in 3-8 months.  

On June 2013 VA examination, plantar warts of both feet were diagnosed.  The Veteran reported having the lesions shaved every three months.  She reported tenderness at the sites of the warts.  It was noted that the Veteran's plantar warts did not cause scarring or disfigurement of the head, face, or neck.  No benign or malignant skin neoplasms were noted.  There were no systemic manifestations due to any skin disease reported.  The Veteran denied treatment by oral or topical medications.  She indicated she last had plantar warts shaved in April 2013.  She reported that this was a constant occurrence every three months to have the lesions shaved.  

The examiner noted that the total body area affected by the skin infection was less than 5 percent.  The examiner noted that no exposed body area was affected.  The examiner could not describe the appearance or location of any lesions, and concluded that there were no pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's skin condition.  It was determined that the Veteran's skin condition did not impact her ability to work.  

The Board finds that a compensable rating is not warranted at any time during the appeal.  There is no medical evidence of record reflecting that the Veteran's plantar warts cover at least 5 percent of her entire body or at least 5 percent of exposed areas.  Multiple examination reports (2008, 2009, 2013) and treatment records over the appeal period show plantar warts consistently limited to the metatarsal areas of the feet.  On June 2013 examination, it was determined that less than 5 percent of the Veteran's entire body was affected and none of her exposed areas were affected.  Therefore, a higher rating at any time during the appeal based on area affected is not warranted.  

The evidence of record also does not show that the Veteran has, at any time during the pendency of this appeal, used systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat her plantar warts.  Topical creams were noted in March 2009, but they were not identified as systemic corticosteroid or immunosuppressive drugs, nor is it recorded that such creams were used again.  Moreover, the use of topical creams was denied on June 2013 examination.  Therefore, an increased rating based on systemic therapy is not warranted.  

Accordingly, the Board concludes that the preponderance of the evidence is against a compensable rating for plantar warts of the bilateral feet.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted.  There is no objective evidence of symptoms of and/or impairment due to the Veteran's plantar warts not encompassed by the schedular rating assigned.  Therefore, these criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no evidence (or allegation) that the disability has required frequent hospitalization or resulted in marked interference with employment.

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to plantar warts.  In her December 2014 TDIU claim form, she reported that her bilateral knee disabilities prevent employment.  As such, the matter of entitlement to a TDIU is not raised in the context of this plantar warts claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for plantar warts of the bilateral feet is denied. 


REMAND

The Veteran was last afforded a VA examination for her left knee disability in October 2011.  Since then, the Veteran underwent left total knee arthroplasty in May 2013.  In communication received in December 2014, the Veteran indicated that she had a second left knee surgery in November 2014.  Continued treatment, including the need for multiple surgeries, indicates a worsening of her disability and warrants a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran claims that her bilateral pes planus is worse than is reflected by her current 10 percent rating.  The Veteran was last afforded a VA examination for this disability in March 2010, over four years ago.  Since this examination, VA treatment records show continued treatment for her feet, including a referral for physical therapy in January 2012, indicating a worsening of symptomology.  As such, a contemporaneous examination is indicated.  Id. 

The Board further notes that the most recent VA treatment records currently associated with the record are dated in January 2012.  On remand, all outstanding pertinent VA treatment records, since January 2012 should be obtained.  Additionally, the record indicates that the Veteran continues to receive treatment, including physical therapy, from non-VA providers.  All records of private treatment relevant to the Veteran's claims must be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the record updated records of all VA treatment the Veteran has received since January 2012.

2. After obtaining any necessary authorizations from the Veteran, secure updated treatment records from:

a. River Oaks Health System; and
b. Mississippi Sports Medicine; and
c. Baptist Physical Therapy and Sportscare, and
d. Dr. Walter Shelton and Baptist Hospital, to include any outstanding records of left knee outpatient surgical treatment performed on November 20, 2014; and
e. any other private provider identified by the Veteran. 

3. Then arrange for an orthopedic examination of the Veteran to ascertain the current severity of her left knee disability and provide an opinion as to whether she is unable to secure and follow a substantially gainful occupation as a result of her left knee disability.  Her entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  The examiner should specifically comment on the impact the left knee disability has on the Veteran's occupational functioning, taking into consideration: (a) the Veteran's occupational history including employment as a secretary and (b) her highest completed education level (master's degree, with a bachelor of science in communications).  The examiner must explain the rationale for all opinions.

4. The AOJ should schedule the Veteran for a VA examination to ascertain the current severity of her bilateral pes planus disability.  Her entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  The examiner must explain the rationale for all opinions.

5. Then, review the record and readjudicate the claims.  If any claim remains denied, please issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


